Order, Supreme Court, Bronx County (Alan Saks, J.), entered November 2, 1995, which denied plaintiffs motion for partial summary judgment on his causes of action under Labor Law § 240 (1) and § 241 (6), and granted defendants’ cross motion for partial summary judgment dismissing those causes of action, unanimously affirmed, without costs. Order, same court (Stanley Green, J.), entered April 9, 1996, which granted defendants’ motion for summary judgment dismissing plaintiffs cause of action for common-law negligence, unanimously reversed, on the law, without costs, the motion denied and plaintiff’s cause of action for common-law negligence reinstated.
Plaintiff’s Labor Law claims were properly dismissed. However, plaintiff’s sworn statements that the accident was caused by improperly secured scaffolding that defendant had supplied and had assisted in installing raise issues of fact as to the cause of action for common-law negligence (see, Communications & Entertainment Corp. v Hibbard Brown & Co., 202 AD2d 191), and we accordingly reinstate that cause of action. Concur—Milonas, J. P., Ellerin, Rubin and Mazzarelli, JJ.